Citation Nr: 0213634	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1942 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In an unappealed rating action of August 1997, the RO 
found that no new and material evidence had been received to 
reopen a claim of entitlement to secondary service connection 
for a low back disability.  

3.  Evidence added to the record since the August 1997 rating 
action is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  

4.  The evidence reasonably supports a finding that it is as 
likely as not that the veteran's osteoarthritis of the lumbar 
spine has been made chronically worse by his service-
connected pes planus.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that found that no new 
and material evidence had been received to reopen a claim of 
entitlement to secondary service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

2.  New and material evidence to reopen the veteran's claim 
of entitlement to secondary service connection for a low back 
disability has been received, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).  

3.  Osteoarthritis of the lumbar spine was chronically 
aggravated by service-connected pes planus.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2002; 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  issues.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the 
Board notes that the veteran and his representative have been 
informed by the statement of the case of the laws and 
regulations pertinent to his claim.  The RO has secured 
medical treatment records and the veteran has been afforded a 
VA examination during his appeal.  In addition, July 1998, 
the cover letter to the statement of the case notified the 
veteran of the evidence needed to establish entitlement to 
the benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what he could 
do to help with his claim.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Thus, in light of the above, and the determination of the 
Board in this decision, the Board concludes that the 
appellant has had proper notice and that the duty to assist 
has been fulfilled.  There is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The Board notes that the regulation which defines new and 
material evidence, 38 C.F.R. § 3.156(a), was amended in light 
of VCAA.  However, such amendment applies only for claims 
filed on or after August 29, 2001.  The applicable version of 
the regulation under which this issue will be decided is 
reflected below.  

In this case, an August 1997 RO decision found that no new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  In a letter later that month, the 
veteran was notified of that decision and advised of his 
right to appeal.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  
A notice of disagreement was filed in June 1998 and a 
statement of the case was issued in July 1998.  The veteran 
did not timely submit a substantive appeal, and the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  Final VA decisions are not subject to revision on 
the same factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a).  In order to reopen the claim, the veteran must 
present new and material evidence with respect thereto. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable 
version of the regulation, "new and material evidence" is 
evidence not previously reviewed by VA adjudicators, that is 
neither cumulative nor redundant, that bears directly and 
substantially upon the specific matter under consideration, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156(a) (2001).


Evidence of Record at the time of the August 1997 RO Decision

The record shows that in August 1959, the Board denied 
service connection for osteoarthritis of the lumbosacral 
spine, to include as secondary to service-connected pes 
planus.  The Board again denied the issue in February 1960 
and in June 1964.  In May 1997, the veteran attempted to 
reopen his claim, and in August 1997, the RO found that no 
new and material evidence had been presented.  The veteran 
was notified of that finding, and he did not timely perfect 
an appeal.  As such, that determination is final.  38 
U.S.C.A. § 7105.  The evidence that was of record at the time 
of the August 1997 decision consisted of the service records, 
private and VA post service medical records, and lay 
statements.  

The veteran's service medical records showed no complaint, 
diagnosis or treatment for a low back disorder.  The veteran 
was granted service connection for pes planus in March 1957.  
A private examiner reported in an October 1958 statement that 
he had been treating the veteran since November 1956, and the 
pes planus had been causing considerable pain in the back and 
legs.  The record showed that in 1959, the veteran had 
complaints of low back pain, and osteoarthritis was diagnosed 
by X-ray examination in March 1959.  In a May 1959 statement, 
a private examiner stated that a disability of the back is 
frequently associated with flat feet but that it would be 
very difficult to make a categorical statement in regard to 
the veteran's case.  Another private examiner noted in 
September 1959 that he had treated the veteran for pes planus 
and that the pes planus was very possibly causing the pain in 
the lumbosacral region of the back.  Two statements from 
service comrades of the veteran in December 1963 were of 
record and the writers noted that the veteran complained of 
back pain in service.  Both parties opined that the veteran's 
back trouble developed from jumping off trucks and forced 
marches.  

The RO, in August 1997, considered the newly associated 
evidence consisting of a VA examination report dated in July 
1997.  The examination did not reflect any findings referring 
to the low back.  Thus the RO found that no new and material 
evidence had been received and denied the claim.  


Evidence Added to the Record Since the August 1997 RO 
Decision

Additional evidence of record includes VA outpatient 
treatment records dated beginning in 1998, which show 
treatment for back pain, including a September 2001 VA 
outpatient treatment report which noted a possibility that 
the veteran's low back osteoarthritis was related to his pes 
planus, as well as a December 1999 statement from a private 
podiatrist, which also associates the two disabilities.  
There is also a December 1998 examination and opinion from a 
private examiner, which indicates that the pes planus 
aggravates the low back disability, and a VA examination 
report dated in November 2001, in which it is opined that 
there is no relationship between the disabilities.  These 
medical reports and statements are new, as they were not 
previously of record at the time of the August 1997 RO 
denial.  Further, they are material as to the specific matter 
under consideration, of entitlement to service connection, as 
they address the etiology of the disability at issue in 
relation to the service-connected pes planus.  The Board 
finds that this evidence is new and material evidence and 
thus the claim is reopened.  


Service Connection

The veteran claims that he is entitled to service connection 
for a low back disability.  Specifically, the veteran asserts 
that symptomatology of his service-connected pes planus 
caused and/or aggravates his low back disability.  

A claimant is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  Arthritis may be presumed to have 
been incurred in service if it is manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence establishing that the claimed disability is 
proximately due to or the result of a service-connected 
disability.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).  In addition, service connection is permitted for 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (". . . when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

It is noted that the veteran submitted lay statements in 
December 1963 from comrades that opined that his back 
disability was caused by service.  While lay parties are 
competent to provide evidence of symptoms, they are not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v Derwinski, 2Vet. App. 492 (1992).  
Thus, this evidence is not probative on whether the veteran's 
low back disability was incurred in service.  His service 
records reflex no complaints or diagnoses of a back disorder.  
Treatment for a back disability is not documented until 
several years after service.  There is no competent medical 
evidence of record which relates the post service current low 
back disability to service.  Therefore, direct service 
connection for a low back disability is not supported by the 
record.  However, currently the veteran does not contend, nor 
does the evidence show, that the veteran had a low back 
disability due to military service or that arthritis 
developed within the one-year presumptive period following 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  Rather, he 
contends that his low back disability was caused or made 
worse by service-connected pes planus.  

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In this case, the record contains medical 
evidence that the veteran's lumbar arthritis is, at least in 
part, related to the veteran's service-connected pes planus.  
In this regard, the Board finds that the evidence does not 
tend to show that the veteran's low back disability was 
directly caused by pes planus, as much as it tends to 
demonstrate that his service-connected pes planus has 
aggravated his lumbar spine arthritis.  The Board is 
persuaded by the opinions of the several above-noted 
examiners who generally relate the back disability to the 
service-connected pes planus, and the opinion from the 
examiner who states after examining the veteran that the pes 
planus was aggravating the low back disability, and not 
causing it.  While there is of record a VA examiner's opinion 
in November 2001, that indicates that the veteran's 
disability was not caused by the pes planus or permanently 
aggravated thereby, the Board notes that there are several 
private treating physicians' opinions that contradict this 
finding based on a knowledge of the veteran's medical 
history, as well as a VA outpatient report that associates 
the foot problems with the back disability.  The Board finds 
these reports credible.

When viewing the record as a whole, and with resolution of 
doubt in the veteran's favor, the Board finds that the 
evidence reasonably supports a finding that the veteran's 
osteoarthritis of the lumbar spine was chronically aggravated 
by his service-connected pes planus.  As such, in light of 
the holding in Allen, the Board finds that service connection 
for osteoarthritis of the lumbar spine as secondary to the 
veteran's service-connected pes planus is warranted.  38 
C.F.R. § 3.310 (2001).  

ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a low back disability secondary to 
service-connected pes planus has been submitted and the claim 
is reopened.  

Service connection for osteoarthritis of the lumbar spine is 
granted.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

